IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00194-CV

CROSS CREEK LAND & CATTLE CO., LTD,
AND THOMAS M. GAUBERT,
                                                          Appellants
v.

AGTEXAS FARM CREDIT SERVICES,
AGTEXAS FARM FLCA, AGTEXAS PCA,
AGTEXAS FCS APPRAISAL SERVICE,
AND ETTORE REGALZI,
                                                          Appellees



                          From the 40th District Court
                              Ellis County, Texas
                             Trial Court No. 89538


                         MEMORANDUM OPINION


      Appellants and Appellees have filed a motion entitled “Amended Agreed

Motion to Dismiss Appeal.” The parties request that we enter an order setting aside the

trial court’s judgment without regard to the merits and remanding the case to the trial

court for rendition of judgment in accordance with the parties’ agreements. See TEX. R.
APP. P. 42.1(a)(2)(B). Accordingly, we grant this motion under Rule 42.1(a)(2)(B), set

aside the trial court’s judgment, and remand this case to the trial court for rendition of

judgment in accordance with the parties’ agreements.



                                                      REX D. DAVIS
                                                      Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; judgment set aside; case remanded
Opinion delivered and filed October 23, 2014
[CV06]




Cross Creek Land & Cattle Co. v. AGTexas Farm Credit Servs.                         Page 2